I cannot concur in the opinion of the majority of the Court in this case. I know it is not always necessary to allege fraud in order to prove it, but when fraud is alleged, it ought to be proved as alleged.
It seems to me that the fraud alleged here is the fraud of the insured and the proof abundantly shows that Mrs. Gamble knew nothing of the two fatal diseases with which she was suffering. I see no proof, so easy to have been made by the defendant, if true, that the plaintiff procured the insurance, whatever the probabilities may be.